EXHIBIT 10.1

JACKSONVILLE BANCORP, INC.

SUBSCRIPTION AGREEMENT

Jacksonville Bancorp, Inc.

100 North Laura Street, Suite 1000

Jacksonville, Florida 32202

Attn: Stephen C. Green

Ladies and Gentlemen:

1.        Subscription.

(a)        Subject to the terms and conditions of this Agreement, the
undersigned (the “Subscriber”), acting individually and not in concert with any
other person, irrevocably subscribes (this “Subscription”) to purchase the
number of shares set forth on the signature page hereto (the “Shares”) of
Noncumulative, Nonvoting, Perpetual Preferred Stock, Series B, $0.01 par value
per share (the “Series B Preferred Stock”) of Jacksonville Bancorp, Inc. (the
“Company”), at a purchase price of $1,000.00 per Share. The Shares are being
offered to the same accredited investors to whom shares of the Company’s
Mandatorily Convertible, Noncumulative, Nonvoting, Perpetual Preferred Stock,
Series A, $0.01 par value per share (the “Series A Preferred Stock”) are being
offered, in a private offering solely to accredited investors in a transaction
exempt from registration under Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”) and Securities and Exchange Commission (“SEC”)
Rule 506 thereunder (the “Private Placement”).

(b)        The sale of the Shares to the Subscriber will occur at a date and
time mutually agreeable to the parties, but in any event within two days of
acceptance of this Subscription by the Company. In consideration for the Shares,
at the closing of such sale, the Subscriber shall pay to the Company, by check
or wire transfer, an amount equal to $1,000.00 multiplied by the number of
Shares subscribed.

(c)        The Subscriber has delivered or will deliver a completed and executed
copy of Internal Revenue Service Form W-9.

2.        Representations, Warranties and Covenants of the Subscriber. The
Subscriber represents and warrants to, and agrees with, the Company as follows:

(a)        No Public Solicitation. The Subscriber did not learn of the Private
Placement as a result of or subsequent to any general solicitation,
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over the air or radio, or
presented at any seminar or meeting.



--------------------------------------------------------------------------------

(b)        Investment has Risks. The Subscriber understands that an investment
in the Company is speculative and has a high degree of risk. The Subscriber has
carefully considered such risks, and further understands that (i) no federal or
state agency has passed upon the merits of the offer or sale of Series B
Preferred Stock in the Private Placement, (ii) no public or other market exists
or is expected to exist for the Series B Preferred Stock and it may not be
possible for the Subscriber to liquidate the Shares, and (iii) there is no
guarantee that the Subscriber will recover the initial investment in the Company
contemplated by this Subscription or realize any gain from any such investment.

(c)        Economic Risk of Loss and Sophistication. The Subscriber is able to
bear the economic risk of maintaining an illiquid investment for which there is
no market and/or losing the entire investment in the Company contemplated by
this Subscription. The Subscriber’s overall commitment to investments that are
not readily marketable is not disproportionate to the Subscriber’s net worth.
The Subscription will not cause such overall commitment to become excessive. The
Subscriber has such knowledge and experience in financial and business matters
that it is capable of evaluating the risks and merits of an investment in the
Company.

(d)        Status of Investor; Exempt Transaction. The Subscriber is an
“accredited investor” as defined in SEC Rule 501(a) of Regulation D under the
Securities Act. The Subscriber understands that the shares of Series B Preferred
Stock, including the Shares, the shares of the Series A Preferred Stock that the
Company may issue in exchange for the Shares pursuant to an Exchange Agreement
between the Company and the Subscriber (the “Exchange Agreement”), and the
shares of the Company’s common stock, $0.01 par value (the “Common Stock”) into
which such shares of Series A Preferred Stock are mandatorily convertible
(collectively, the “Securities”), are being offered in reliance upon the
exemption from federal securities registration requirements set forth in section
4(a)(2) of the Securities Act and Rule 506 of Regulation D under the Securities
Act.

(e)        No Registration. The Subscriber acknowledges and agrees that the
Securities have not been registered under the Securities Act or the securities
laws of any other domestic or foreign jurisdiction. The Securities, therefore,
cannot be resold by the Subscriber unless they are registered under the
Securities Act and any necessary other domestic or foreign jurisdictions, or
unless exemptions from such necessary registrations are available. In that
regard, and without limiting the generality of the foregoing, the Subscriber
agrees not to offer, sell, pledge or otherwise dispose of all or any portion of
the Securities or any interest therein, except pursuant to an offering duly
registered or qualified under the Securities Act and any applicable state
securities laws, unless (i) in the opinion of counsel satisfactory to the
Company, registration or qualification under the Securities Act and any
applicable state or foreign securities laws is not required, and (ii) the
Subscriber has received all necessary regulatory approvals, if any. The
Subscriber understands that a legend to the effect that the Securities have not
been so registered, and indicating the other restrictions on transferability
identified in this Agreement, will be placed on any certificate representing the
Securities and that stop transfer instructions to such effect may be issued by
the Company to its transfer agent.

(f)        Investment Intent. The Subscriber is acquiring the Securities for its
own account, and not with a view to any distribution thereof in violation of the
Securities Act or any other applicable domestic or foreign securities law, and
the Subscriber has no present plans to enter into any contract, undertaking,
agreement or arrangement for any such distribution.



--------------------------------------------------------------------------------

3.    Covenants of the Company. The Company acknowledges and agrees that the
Subscriber has and is relying upon the Company’s representations and warranties,
and the Company’s covenants and agreements, set forth in the Stock Purchase
Agreement, dated August 22, 2012, between the Company, the Subscriber, and the
other investors parties thereto (as may be amended from time to time, the “Stock
Purchase Agreement”). The Shares are not convertible into any other securities.
The Subscriber, as a holder of the Shares, shall be entitled to all of the
rights of an Investor (as defined in the Stock Purchase Agreement) provided by
the Stock Purchase Agreement with respect to any shares of Series A Preferred
Stock held by the Investor as a result of any exchange of shares of Series B
Preferred Stock, for shares of Series A Preferred Stock, and any shares of
Common Stock held as a result of a conversion of Series A Preferred Stock.

4.    Miscellaneous.

(a)        This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Electronic or facsimile signatures will have the
same effect as manually executed signatures.

(b)        This Agreement shall be governed by and construed in all respects in
accordance with the laws of the State of Florida, without giving effect to
principles governing conflicts of law.

(c)        The Company shall pay, upon invoice, all the expenses, including all
legal fees and charges, including, without limitation, those fees and charges of
McGuireWoods LLP, Jones Day, and Sullivan & Cromwell, incurred by the Company
and CapGen in connection with the offering, regulatory discussions and actions,
and the purchase and exchange of Series B Preferred Stock.

 

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Subscriber has executed this Agreement as of
September 27, 2012.

Number of Shares subscribed for: 5,000

 

SUBSCRIBER: CAPGEN CAPITAL GROUP IV LP BY:  

CAPGEN CAPITAL GROUP IV LLC,

AS GENERAL PARTNER OF CAPGEN

CAPITAL GROUP IV LP

 

By:

 

/s/ John R. Caughey

Name: John R. Caughey

Title: Vice President and Chief Financial Officer

The Company hereby accepts the foregoing Subscription as to the number of Shares
set forth above, effective as of September 27, 2012.

 

JACKSONVILLE BANCORP, INC. By:  

/s/ Stephen C. Green

Name: Stephen C. Green Title:   President and Chief Executive Officer

[Signature Page to Subscription Agreement]